DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvin (US Pub. No. 2014/0299242) in view of Hasegawa (US Pub. No. 2017/0087940).
Regarding claims 1 and 11-12, Chauvin teaches a tire for a civil engineering vehicle (title) (although it is noted that the claim language “for a heavy-duty vehicle of civil engineering type” is an intended use which does not further limit the claim) with specific embodiments having a tread width of 950 mm, a tire outer diameter of 3500 mm, leading to a tire outer circumference C of 3500 x π = 11000 mm = 11 m and a tread surface portion of C x W = 11 x 0.95 = 10.45 m2, and a tread thickness of 130 mm (paragraphs [0044]-[0048]), the tread comprising two circumferential grooves which delimit the central portion and at least one generally circumferential groove (paragraphs [0022] and [0031]), it would have been obvious to use two additional circumferential grooves as being suggested by this disclosure, transverse sipes 40 and 60 and transverse grooves 70 (paragraphs [0049]-[0051]; figure 1), where there can be an embodiment of 53 blocks, leading to 53 sipe/grooves that extend completely across the width direction and 53 sipes which extend about 1/3 across the width direction, leading to a sum of the transverse projections of 0.95 m x 53 x 1.33 = 66.97 m, leading to a ratio of 66.97/10.45 = 6.41 m-1, falling within the claimed range of transverse edge corner ratio, and a sum of longitudinal projection of 11 m x 4 = 44 m, leading to a ratio of 44/10.45 = 4.21 m-1, falling within the claimed range of longitudinal edge corner ratio. Chauvin does not specifically disclose that the transverse grooves have a constant circumferential groove width and have planar faces. Hasegawa teaches a tire for construction and mining vehicles (paragraph [0002]) where the transverse grooves have a constant groove width and planar faces (paragraphs [0048]-[0066]; figure 2). It would have been obvious to one of ordinary skill in the art to use a constant circumferential width and planar groove faces for the transverse grooves as taught by Hasegawa in the tire of Chauvin as a known configuration of a heavy duty tire with the predictable result of having functional transverse grooves.
Regarding claim 4, Chauvin teaches that the tread has a total void volume ratio maximum of 19%, a maximum of 15% for the void volume ratio of the central portion, and a maximum of 30% for the void volume of each edge portion (paragraphs [0025]-[0026] and [0028]), thus teaching very similar void volume ratios as to that of the instant application, and teaches a width of circumferential grooves of 10 mm (paragraph [0049]), leading to a longitudinal void ratio of 4 x 10 mm = 40 mm/950 mm = 4.2%, such being equal to one of applicant’s two inventive embodiments and very close to the other one, thus teaching the longitudinal void volume ratio, and because the total void volume ratios are the sums of the longitudinal and transverse void volume ratios, and because Chauvin teaches similar total and longitudinal void volume ratios as to that of applicant, the transverse void volume ratio would similarly meet the claimed limitation. 
Regarding claim 5, Chauvin teaches that the middle region is between 40 and 60% of the total width of the tread (paragraph [0022]), leading to edge regions of 20 to 30% of the total width of the tread, these ranges overlapping the claimed ranges, as well as teaching that the middle void volume ratio is a maximum of 15% (paragraph [0026] and the lateral void volume ratio is a maximum of 30% (paragraph [0028]), overlapping the claimed ranges. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Accordingly, it would have been obvious to one of ordinary skill in the art to use middle and edge region percentages, and void volume ratios, falling within the claimed ranges because the claimed ranges lie within the prior art ranges.
Regarding claims 6-9 and 11-14, Chauvin teaches using a width for the circumferential grooves of 10 mm and a depth for the circumferential grooves of 100 mm (paragraph [0049]), leading to W/H of 0.10, falling within the claimed range, and a total tread thickness of 130 mm (paragraph [0046]), leading to H/HT of 76.9%, falling within the claimed range, and for a configuration of four circumferential grooves it would have been obvious to space them apart evenly from each other and the tread edges in order to have circumferential grooves in all parts of the tread to allow water to exit the tread pattern, leading to each circumferential groove being 20% apart from each other and the outer circumferential grooves being 30% from the equator, the transverse sipes and grooves have a depth of 100 mm (paragraphs [0049] and [00501), leading to H1/HT and H2/HT of 76.9%, and the H/B ratio of each block is greater than 0.4 and at most equal to 0.5 (paragraphs [0036]-[0037]).
Regarding claim 10, for the configuration set out above the circumferential grooves are 950/5 = 190 mm apart, and the claimed range of 150%-200% of HT is 195 to 260 mm, thus Chauvin teaches a value that is close but not overlapping where one of ordinary skill in the art would have expected it to have the same properties. “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” MPEP at 2144.05 citing Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 19, Chauvin teaches a specific embodiment where each transverse groove forms an angle of at least equal to 45 degrees with the circumferential direction (figure 1). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chauvin in view of Hasegawa as applied to claim 14 above, and further in view of Hasegawa (US Pub. No. 2018/0201070).
Regarding claim 15, Chauvin (combined) does not specifically disclose alternating transverse sipes and transverse grooves in the shoulder portion. Hasegawa teaches alternating transverse sipes and grooves in the shoulder portion of a construction vehicle tire (paragraphs [0022] and [0033]-[0036]; figure 3). It would have been obvious to one of ordinary skill in the art to use alternating transverse sipes and grooves in the shoulder portion of a tire as taught by Hasegawa in the tire of Chauvin (combined) as a known configuration of the shoulder portion of a construction tire with the predictable result of having a functional tread pattern.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvin in view of Hasegawa as applied to claim 1 above, and further in view of Kutsmichel (US Pat. No. 3,511,290).
Regarding claims 17-18, Chauvin (combined) does not specifically disclose that the sipes extend non-linearly in a radial direction. Kutsmichel teaches providing facing walls of sipes extending radially in a zig-zag pattern (column 1, line 67 – column 2, line 23; figure 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to use sipes with a zig-zag in the radial direction as taught by Kutsmichel in the tire of Chauvin (combined) in order to reduce excessive heat generation and wear (see Kutsmichel at column 3, lines 29-31).

Allowable Subject Matter
Claims 2-3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, including the closest prior art of record which is Chauvin, does not teach or suggest a transverse edge corners ratio of at least equal to 8 m-1, or a sum of longitudinal and transverse edge corners ratio of at least equal to 12 m-1, in the context of claims 2-3 and 16.

Response to Arguments
Applicant’s amendment and arguments with respect to the objection to claim 17 have been fully considered and are persuasive.  The objection to claim 17 has been withdrawn. 
Applicant’s amendment and arguments with respect to the rejection of claim 16 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claim 16 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Hasegawa teaches both the feature of a constant width transverse groove, as well as teaching planar groove walls.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	April 11, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
April 14, 2022